Citation Nr: 1545611	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury with scar.

2.  Entitlement to service connection for a back disability as secondary to a neck injury. 

3.  Entitlement to service connection for a bilateral shoulder disability with numbness of the fingers as secondary to a neck injury.

4.  Entitlement to service connection for a respiratory condition to include asbestosis, allergies, and sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a hearing before a decision review officer in April 2013.  However, he subsequently withdrew that request. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Arthritis of the cervical spine was not shown in service or for many years thereafter, and the most probative evidence is against a finding that his current neck, disability with scar is related to service.

2.  The Veteran does not contend and the medical evidence does not show that the Veteran's current low back disability or bilateral shoulder disabilities manifested in service or for many years thereafter, and as he is not service connected for a neck disability, secondary service connection based on the neck disability cannot be established. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a neck injury with scar have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
 
3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letters dated in October 2010 and February 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  The Veteran was advised in the October 2014 supplemental statement of the case that some private treatment records that were requested were not received. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  

II.  Analysis

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further,   a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990). 

The Veteran's STRs note that he was seen in November 1962 for torticollis and myositis left, acute onset.  He was treated with medication and heat.  He was seen again the follow day with continued problems and treated with medication.  In May 1963, he was evaluated for acute torticollis involving the left trapezius muscle.  He was treated with a cervical collar, heat, traction, and medication.  The Veteran's  STRs are silent regarding any condition of the low back or shoulders.  The Veteran's discharge examination in November 1964 was negative for any findings or complaints of a condition of the neck, spine, or shoulders.  

The Veteran underwent cervical spine surgery in August 1980 at a private facility for a herniated nucleus pulposus (HNP) right C5-C6.  

In February 2008, the Veteran underwent right shoulder arthroscopy.  In January 2010, he underwent left shoulder arthroscopy.  

A VA joints examination was conducted in March 2011.  The examiner discussed the neck treatment contained in the Veteran's STRs.  The Veteran reported that he began evaluation as a civilian for his neck condition in about 1965 or 1966.  He was then referred to a neurosurgeon in about 1970.  He continued the same treatment, heat, traction and cervical collar.  In about 1972, he was told he had disc problems in the neck, but these records are not available.  The Veteran had a cervical laminectomy with anterior resection in August 1980 for an HNP, right.  The examiner stated that the time frame from the neck problems in 1961 to surgery in 1980 indicated that his in-service neck condition is not related to his cervical disc problems treated with surgery in 1980 nor his current neck and shoulder problems.   

The examiner stated the Veteran is claiming lower back and bilateral shoulder conditions related to his neck condition.  The examiner noted the Veteran reported that in the 1990's, he developed lower back and bilateral shoulder pain.  He reported no specific injury to his lower back.  He reported that he received multiple steroid injections to the shoulders, had a right shoulder arthroscopy in February 2008, a left shoulder arthroscopy in 2010, and was treated in November 2009 with two lumbar epidural blocks.

The Veteran underwent additional treatment for cervical spondylosis with radiculopathy.  The Veteran sustained a lifting injury in January 2013.  He underwent subsequent epidural blocks of the low back.  An August 2013     magnetic resonance imaging (MRI) diagnosed spinal stenosis at L4-L5, and         the Veteran underwent a lumber laminectomy at L4-L5.  

The Veteran contends that his current cervical spondylosis began in service as demonstrated by his STRs.  He also notes that he sought treatment for his cervical spine problems almost immediately after separation from service.  The Board notes that searches for these records were unsuccessful, and the first medical treatment   of record is the August 1980 cervical spine surgery.  The Veteran also stated that, although he did not have any low back or bilateral shoulder problems in service, the conditions were caused by his cervical spine disability.  

A review of the evidence of record reveals the Veteran has currently diagnosed disorders of the neck/cervical spine, low back, and bilateral shoulders.  Thus, the first element of service connection, a current disability, is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability, or to a service-connected disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  As there is no competent evidence showing arthritis in service or during the year following discharge from service, competent evidence linking the current disabilities to service is necessary.

Concerning the neck claim, the only medical opinion of record addressing the relationship between the current disability and service is that of the VA examiner.  That opinion indicates that the Veteran's current neck disability is less likely as    not related to service including the in-service muscle spasm, myositis and acute torticollis involving the left trapezius muscle.  The examiner further determined that the Veteran's shoulder disability was not related to the neck complaints in service.  The opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiner considered the in-service injury and Veteran's assertions that he has had treatment for a neck condition since almost immediately after separation from service, in determining that the Veteran's current cervical spine condition was not caused by service.  Thus, the Board affords the opinion great probative weight.

While the Veteran believes his current neck disability is related to his complaints   in service, he has not shown that he has specialized training sufficient to render opinions on medical matters, such as the etiology of spine and shoulder disabilities, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes that the evidence reflects the Veteran has reported working in management at a hospital, but there is no indication that he actually has medical training.  In any event, the Board finds the opinion of the VA examiner to be of greater probative value, as it considered all of the evidence and provided an adequate rationale for the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the claims for service connection for a low back disability and bilateral shoulder disability, the Veteran does not contend and the competent evidence of record does not suggest that his current disabilities are related to service.  Rather, the Veteran concedes the conditions began after service, but   argues that they are secondary to his neck disability.  

Because service connection has not been granted for the neck disability, any further consideration of the issues of entitlement to secondary service connection for a low back disability and bilateral shoulder disabilities is moot as secondary service connection presupposes that service connection is in effect for the underlying disability.  See 38 C.F.R. § 3.310.  

The preponderance of the evidence is against the service connection claims; there is no doubt to be resolved; and service connection for a neck injury, low back disability, and bilateral shoulder disability are not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a neck injury with scar is denied. 

Service connection for a low back disability is denied.

Service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran requested service connection for a respiratory condition including asbestosis, sleep apnea, and allergies due to in-service exposure to asbestos, lead paint, and paint thinners while serving as a boatswains mate.  A VA respiratory examination was conducted in April 2011.  The examiner noted that the Veteran  has been diagnosed with sleep apnea but the condition was not related to this claim.  The examiner diagnosed asthma, and noted that asthma is not a condition caused by asbestos exposure.  However, additional opinions regarding the Veteran's sleep apnea and allergies, are needed.  In addition, the examiner should provide an opinion regarding whether the Veteran's in-service exposure to lead paint and paint thinner caused a current respiratory condition.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any respiratory condition including allergies.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA respiratory examination to determine the current nature of his respiratory disorders and to obtain an opinion as to whether such are related to service.  The electronic claims file must be made available to the examiner for review.  Any indicated studies and tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Please identify all current respiratory disorders, including asthma, sleep apnea, and allergies.

b.  For each currently diagnosed respiratory disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such arose in service or is related to the Veteran's service to include the Veteran's alleged exposure to asbestos, lead paint, and paint thinner.  A rationale must be provided for each opinion offered.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


